        Case 2:20-cv-01160-MV-CG Document 15 Filed 11/10/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


STAMPEDE MEAT, INC.,

               Plaintiff,
                                                            Civil No. 20-cv-1160 MV/CG
       vs.

MICHELLE LUJAN GRISHAM, in her official
capacity as GOVERNOR OF THE STATE OF
NEW MEXICO, HECTOR BALDERAS, in his
official capacity as the ATTORNEY GENERAL
FOR THE STATE OF NEW MEXICO, BILLY
J. JIMENEZ, in his official capacity as the
ACTING CABINET SECRETARY OF THE
NEW MEXICO DEPARTMENT OF HEALTH,
JAMES C. KENNEY, in his official capacity as
the CABINET SECRETARY OF THE
NEW MEXICO ENVIRONMENT
DEPARTMENT, THE NEW MEXICO
ENVIRONMENT DEPARTMENT and THE
NEW MEXICO DEPARTMENT OF HEALTH,

               Defendants.


                                            ORDER

       THIS MATTER comes before the Court on Plaintiff Stampede Meat, Inc.’s Emergency

Motion for Temporary Restraining Order, Preliminary Injunction, and Declaratory Judgment (the

“Motion”) [Doc. 10]. The Court finds it appropriate to set an expedited briefing schedule on the

Motion, rather than issue an emergency order on an ex parte basis.

       On October 22, 2020, the Department of Health, through Defendant Jimenez and under

authority provided by Defendant Lujan Grisham, issued a Public Health Order stating, inter alia,

that any “business that poses a significant public health risk, as determined by the Department of

Health” must close for a period of two weeks when four employees receive positive rapid

response COVID-19 tests within a rolling 14-day period. Doc. 10 at 10. Between October 23,
        Case 2:20-cv-01160-MV-CG Document 15 Filed 11/10/20 Page 2 of 3




2020 and October 27, 2020, Plaintiff had six rapid responses related to COVID-19 infections.

Doc. 10 at 128. On November 3, 2020, Defendants served Stampede Meat with a “Notice of

Immediate Closure Pursuant to Public Health Order” (“Stampede Closure Order”), in which

Plaintiff was directed to “immediately close all business operations . . . for fourteen consecutive

calendar days in accordance with the Public Health Order issued October 22, 2020.” Doc. 10 at

128.

       On November 6, 2020, Plaintiff commenced the instant action by filing its Verified

Complaint and Application for Declaratory Judgment and Injunctive Relief. Doc. 1. On

November 9, 2020, Plaintiff filed the instant Motion, asking the Court to issue an emergency

order, without notice to Defendants, restraining Defendants from the following: (1) enforcing the

October 22, 2020 Order against Plaintiff; (2) enforcing the November 3, 2020 Stampede Closure

Order; and (3) issuing any fine for Plaintiff’s failure to comply with Defendants’ orders.

       This Court is authorized to issue a temporary restraining order “without written or oral

notice to the adverse party or its attorney” only if two conditions are met: (1) “specific facts in

an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition” and (2)

“the movant’s attorney certifies in writing any efforts made to give notice and the reasons why it

should not be required.” Fed. R. Civ. P. 65(b)(1). In support of its argument that “no further

notice is warranted,” Plaintiff states only that “all Defendants have been served” with the

Complaint. Doc. 10. There, however, is no record on the docket that any Defendant has been

served with the Complaint. Nor does the Court find that service of the Complaint alone would

satisfy the requirement that the movant’s attorney certify efforts made to give notice of the relief

requested in the instant Motion and why that notice should not be required. Further, as the

Stampede Closure Order was in effect for six days before Plaintiff filed the instant Motion, the
        Case 2:20-cv-01160-MV-CG Document 15 Filed 11/10/20 Page 3 of 3




Court finds that the facts in the Complaint do not clearly show that immediate and irreparable

injury, loss, or damage will result to Plaintiff before Defendants can be heard in opposition. The

Court thus finds no grounds to issue an order on an emergency basis without providing

Defendants with an opportunity to respond. It will, however, order an expedited briefing

schedule on Plaintiff’s Motion.

       IT IS THEREFORE ORDERED that:

1. Plaintiff must effect service of a copy of this Order, together with Plaintiff’s Emergency
   Motion for a Temporary Restraining Order, Preliminary Injunction and Declaratory
   Judgment [Doc. 10], and Plaintiff’s Verified Complaint and Application for Declaratory
   Judgment and Injunctive Relief [Doc. 1], and any attachments thereto, to be received by
   Defendants no later than 5:00 p.m. Mountain Standard Time (MST) on Tuesday,
   November 10, 2020, notwithstanding any previous attempts made by Plaintiff to serve
   Defendants. Proof of any service done pursuant to this Order shall be filed with the Clerk of
   Court as soon as practicable.

2. If Defendants oppose Plaintiff’s Motion, a written response shall be filed with the Court and
   served on Plaintiff no later than Monday, November 16, 2020 at 5:00 p.m. MST.

3. Plaintiff’s reply, if any, shall be filed with the Court and served on Defendants no later than
   Wednesday, November 18, 2020 at 5:00 p.m. MST.

4. The Court will set a hearing on this matter if it finds that such a hearing is necessary.

DATED this 10th day of November 2020.




                                              MARTHA VÁZQUEZ
                                              United States District Judge
